Citation Nr: 1724138	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  06-29 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral lower extremity radiculopathy and sciatica.

2.  Entitlement to service connection for a neuromuscular disability of the lower extremities, other than radiculopathy and sciatica.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to July 1967 and from December 1990 to August 1991.

These matters come before the Board of Veterans' Appeals (Board) from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Veteran testified before the undersigned in May 2010.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, the Board finds a remand is again warranted.  This matter was most recently before the Board in April 2016.  At that time, the Board granted a claim for service connection for a low back disability and remanded the remaining issues, listed above, for further development.  This development included obtaining outstanding treatment medical records, a VA examination and a VA addendum opinion.  

Review of the record is silent for the Board's remand directives being completed.  Rather, since the remand, the only additional action noted in the claims file was the effectuation of the Board's April 2016 grant of service connection for a low back disability.  That decision noted there was no evidence of radiculopathy.  Such was determined without additional examination.  Additionally, after 2016, the notes/diaries sections of the Veterans Benefits Management System and the Veterans Appeals Control and Locator System were negative for information regarding the status of the remaining claims.  Yet, the matter was inexplicably returned to the Board for further appellate review.

In light of the apparently lack of compliance, this matter is remanded for execution of the directives of the April 2016 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding treatment medical records dated after January 2015 and associate them with the claims file.

2. Forward the claims file and this remand, to the February 2015 diabetic peripheral neuropathy VA examiner.  Have the examiner review the claims file and then provide an addendum opinion which rationalizes the Veteran being diagnosed with lower extremity radiculopathy on VA examination in December 2002 with a finding that he has only had diabetic peripheral neuropathy. 

The examiner should opine as to whether radiculopathy was properly diagnosed and whether the disability has since resolved.  

In rationalizing these opinions the examiner should address treatment medical records indicating that the Veteran has reported experiencing radiating pain in his lower extremities since at least 2001, against his diabetes first being diagnosed in 2007.  The examiner should also specifically address his diagnosis of lower extremities sciatica.  See June 2001 Martinez Out-Patient Clinic records.

3. Thereafter schedule the Veteran for a VA Gulf War Protocol examination with a separate examiner, who has the appropriate expertise to determine the nature and etiology of a neuromuscular disorder.  The claims file should be made available to the examiner.  All studies and tests deemed necessary by the examiner should be performed. 

Based on a review of the entire record, including, but not limited to, the Veteran's reported history, service treatment records and post-service treatment records, the examiner should opine as to the etiology of the Veteran's reported symptomology and whether these symptoms are objective indications of a chronic disability resulting from an undiagnosed illness.  Such an opinion must be established by history, physical objective examination, and laboratory tests, that have either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.

If the examiner opines that the Veteran's symptoms are due to other diagnoses, please opine whether such diagnosed disorders are at least as likely as not related to service, to include service in Saudi Arabia?

In rendering any of the above opinions the examiner must consider and address the following: 

a) The Veteran served in Southwest Asia from January 1991 to April 1991. 

b) The Veteran contends that during service in the Gulf War he was exposed to environmental toxins and chemicals.  The Board notes that he has previously asserted being present during SCUD missile/chemical attacks wherein debris would fall into his living area.  See September 2009 Statement.

c) The Veteran was hospitalized in March 2003, for eight days, for symptoms that included immobility and extreme lower extremity weakness.  See Central California HCS.

d) VA physician Dr. D.'s opinions regarding the Veteran's reported symptomology being the result of his in-service exposure to environmental and or chemical toxins.  See March 2004 and March 2005 Martinez treatment medical records prepared by Dr. D.; see also November 2005 Dr. D. letter.

e) The examiner must also address the Veteran's differing diagnoses including acute hypokalemia, Guillian-Barre, myopathy, chronic inflammatory demyelinating polyneuropathy (CIDP) and neuropathy.  See March 2003 to January 2015 Central California records. 

The examiner should provide a complete rationale for any opinion provided.  If the examiner determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  Simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so. 

4. After completion of the foregoing, readjudicate the claims on appeal.  If any of the benefits sought remain denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


